On May 25, 1979 the court awarded attorneys’ fees to Allan Hull on behalf of himself and the law firm of Harrison, Thomas Spangenberg and Hull in the amounts of $56,362.42, $57,930.80, and $169,202.86, which represent 10% of the net awards in Dockets 133-A and 302, 133-B and 133-C and on June 1, 1979 the amounts of $10,873.44 to be paid out of the final judgment in favor of the Kickapoo Tribe of Kansas and the Kickapoo Tribe of Oklahoma, and $12,366.72 to be paid out of the final judgment in favor of the Ottawa Tribe in Docket 338, as provided for in the contracts of employment and as approved by the Secretary of the Interior.